DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gramann et al. (US 2015/0250572) in view of Plank (US 6,741,410) and further in view of Gramann et al. (US 2012/0251973).
Gramann ‘572 shows a dental light polymerization device (Fig. 3, 9 for instance) comprising an intra-oral tip portion that forms a polymerization light output (line b in Fig. 4) and an image input (line i in Fig. 4); a polymerization light source for emitting polymerization light toward the polymerization light output (102), and a camera for receiving images from the image input (407 for instance), wherein the tip portion comprises a circumferential rim that forms a circumferential inner side face (near top of 101a in Fig. 4 or near top of 401a in Fig. 9a), and wherein the polymerization light output is at least partially formed by the inner side face or inner side faces (inner side faces reflect the light and form the output thereof).   A reflector for deflecting light emitted from the polymerization light source toward the inner side face (at 401a in Fig. 9a or 101a in Fig. 4).  With respect to claim 6, further comprising a plurality of polymerization light emitters forming the polymerization light source ([0020]; “one or more light emitting diodes”).  With respect to claim 7, wherein each of the polymerization light emitters are 
Plank similarly teaches a curing light having a tip portion including a pair of projections that form opposite inner side faces dimensioned to accommodate an orthodontic bracket (may accommodate a dental restoration and therefore is of a size to accommodate an orthodontic bracket).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gramann ‘572’s device by including the tip with pair of projections as taught by Plank in order to ensure curing light reaches all surfaces of the target.  However, Gramann 
Gramann ‘973 similarly teaches a light guide wherein a reflector is formed by a metal layer provided on an outer surface of a transparent light guide to direct the light toward the inner side faces ([0016] and [0075]; Fig. 9 for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gramann ‘572/Plank’s device by including an outer metal layer as taught by Gramann ‘973 in order to prevent light from exiting the light guide at undesired areas ([0023]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended metal layer language have been addressed with the Plank and Gramann ‘973 references as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772